Citation Nr: 0619163	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  96-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously remanded 
for additional development in July 1997 and May 2004.

The Board notes the veteran's statements may be construed as 
raising claims for entitlement to compensation for chronic 
renal disease and heart disorders as a result of medications 
provided during VA treatment.  These matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The persuasive evidence demonstrates the veteran's loss 
of the left kidney or an additional left kidney disability 
were not incurred as a result of VA treatment or a failure to 
diagnose.




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
the left kidney or an additional disability as a result of VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in September 1994.  She was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate her claim 
by correspondence dated in May 2004.  Adequate opportunities 
to submit evidence and request assistance have been provided.  
All identified and authorized evidence relevant to this 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the issue 
on appeal other notice requirements are not applicable at 
this time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

VA medical records dated in December 1984 show the veteran 
was provided diagnoses of uterine fibroids.  It was noted 
there were multiple fibroids three to four centimeters in 
size.  The examiner reported the veteran refused laparoscopy.  
A January 1986 report noted the fibroids had grown to eight 
to ten centimeters.  It was noted the veteran indicated she 
did not want to have a hysterectomy.  Records dated in July 
1988 include a diagnosis of pelvic inflammatory disease.  

VA records dated in May 1991 show a renal ultrasound was 
suspicious for a small left kidney, chronic left renal 
disease, and subacute right renal disease.  A May 1991 renal 
scan showed no perfusion or function of the left kidney.  A 
May 1991 VA discharge summary noted the results of the renal 
ultrasound and renal scan and reported the genitourinary 
service felt the findings probably represented an old 
nonfunctioning left kidney.  Records show the veteran 
underwent a total abdominal hysterectomy for uterine fibroids 
in May 1991.  The operative report noted the left kidney was 
small.  A June 1991 computed tomography (CT) scan of the 
abdomen and pelvis noted the left kidney was not seen, ". . 
. consistent with absence of previous resection of the 
kidney."  An August 1992 pelvic/renal ultrasound and a March 
1994 intravenous pyelogram also noted the left kidney was not 
seen.  

In her August 1994 claim the veteran reported that a tumor 
near her left kidney had been detected during VA treatment in 
1984 and that as the tumor grew it cut off the blood supply 
to the kidney.  She asserted, in essence, that the failure of 
her VA medical care providers to treat the disorder after 
detection in 1984 led to the loss of her left kidney.  
Service records show the veteran received training as a 
medical and clinical specialist which was similar to the 
civilian occupation of licensed practical nurse.  In 
statements and personal hearing testimony the veteran 
reported that VA treatment providers had indicated the 
atrophy of her left kidney had been caused by the growth of 
her uterine fibroids.  

A January 1995 genitourinary consultation report indicated 
the question that the veteran's atrophy of the left kidney 
was possibly secondary to "fibroid enlargement?".  A 
September 1997 VA outpatient treatment report noted the 
etiology of the left kidney atrophy was unknown, but that it 
was possibly due to "?FMD" (fibromuscular dysplasia).  

Private medical correspondence dated in June 1998 from Dr. 
T.J.H., Assistant Professor, Department of Obstetrics and 
Gynecology, Division of Gynecologic Oncology, Washington 
University School of Medicine, noted that an October 1,1996, 
CT scan revealed the veteran's "kidney to be congenitally 
absent meaning that it has not been present since the time of 
birth."  It was noted that the veteran had inquired as to 
whether a large mass could have caused compression of the 
ureter and atrophy of the kidney, but that he had explained 
to her that it was possible but very unlikely.  The physician 
acknowledged that findings earlier than the October 1996 scan 
showing the presence of the kidney would, however, support 
her theory.  

An October 2000 VA medical opinion by a nephrology fellow 
noted that a large pelvic mass had been found in May 1991 and 
was felt to be a uterine fibroid.  He opined that it was 
"theoretically possible" that if the mass had been present 
for an appreciable period of time before 1991 it could have 
caused the damage to the left kidney by compressing the 
ureter.  He stated that other causes of a shrunken kidney 
were possible and said there was no way to state 
categorically that the mass caused the kidney damage.  

In correspondence dated in January 2003 the Board requested a 
VA medical expert opinion.  The physician was requested to 
answer the following questions:
1.	Is it at least as likely as not that there was a 
causal connection between the increasing size of the 
veteran's uterine fibroids between 1984 and 1991 and 
the atrophy of her left kidney?
2.	If so, is it at least as likely as not that VA 
medical treatment, or lack of treatment, was the 
cause of the increasing size of the fibroids and 
atrophy of the left kidney" [Negligence and fault 
are not factors that should be considered in 
rendering the opinion.]
3.	Does the veteran have additional disability due to 
atrophy of the left kidney?
4.	If there is additional disability, is it merely 
coincident with VA treatment for uterine fibroids?

In a January 2004 opinion Dr. J.C.E., Director, Renal 
Service, St. Louis VA Medical Center, summarized the 
pertinent evidence of record noting there were no kidney 
problems prior to May 1991 when the left kidney was described 
as six centimeter in size but not well defined.  In response 
to the Board's specific questions the physician noted it was 
very unlikely that the uterine fibroids were the cause of the 
veteran's absent left kidney.  The physician noted it was 
well recognized that a gravid uterus could cause ureteral 
obstruction and was, therefore, conceivable that uterine 
fibroids of a large enough size and in the correct position 
could do the same.  Such an event, it was noted, would be 
extremely rare and, in fact, a medical literature search 
revealed no reported cases.  

The physician stated that "[e]ven if uterine fibroids could 
cause ureteral obstruction, it is almost impossible that this 
is the cause of the problem with this [veteran's] left 
kidney."  It was also noted that even with prolonged 
obstruction the kidney would not disappear.  The most 
consistent explanation of the clinical data was that the 
veteran had agenesis of the left kidney with an absence of 
the kidney since birth.  A congenital absence of a kidney 
reportedly occurred in about one out of every thousand live 
births.  It was further noted that any acquired kidney 
disease, including chronic ureteral obstruction due to 
external compression by a fibroid, would have resulted in the 
presence of some residual renal mass that would have been 
detected by CT, ultrasound, or renal scan.  The increasing 
size of the veteran's fibroids were not believed to have had 
any impact on the atrophy/absence of the left kidney.  

VA treatment records dated in February 2004 noted the veteran 
was being seen for follow up of chronic renal disease.  It 
was also noted that she had a history of one kidney and that 
the other likely atrophied in the setting of uterine 
fibroids.  



Analysis

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were revised.  Formerly, 38 U.S.C.A. § 1151 provided 
that "[w]here any veteran suffers an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation...awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death 
compensation...shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, VA's General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The claim at issue in this 
case was filed before October 1, 1997.  

Regulations now provide that under the provisions of 38 
U.S.C. 1151(a), for claims received by VA before October 1, 
1997, compensation will be payable if it is determined that 
there is an additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

VA's General Counsel has held that under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  A disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  Generally, 
entitlement to benefits would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 5-2001 
(Feb. 5, 2001).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the appellant submitted her claim in September 
1994 and it must be considered under the statutory law as it 
existed prior to October 1, 1997.  The revised regulatory 
provisions of 38 C.F.R. § 3.358 are also applicable.  
Although the record in this case reveals the RO did not 
notify the veteran of a recent revision to 38 C.F.R. § 3.358, 
the Board finds the revision was in no way liberalizing and 
is not significantly different from the standard considered 
in the adjudication of the claim.  Therefore, the Board finds 
the veteran is not prejudiced by this decision.  See 
VAOPGCPREC 16-92; VAOPGCPREC 11-97; Bernard, 4 Vet. App. 384.

Based upon the evidence of record, the Board finds that 
persuasive medical opinions demonstrate the veteran's loss of 
the left kidney or an additional left kidney disability were 
not incurred as a result of VA treatment or a failure to 
diagnose.  The January 2004 VA medical expert opinion is 
shown to have been based upon a thorough review of the record 
and a search of the pertinent medical literature.  It was the 
medical expert's opinion that it was very unlikely the 
veteran's loss of the left kidney was related to her uterine 
fibroids and that it was more likely it represented a 
congenital absence.  The increasing size of the veteran's 
fibroids were not believed to have had any impact on the 
atrophy/absence of the left kidney.  These opinions are 
consistent with the June 1998 private medical report of 
Dr. T.J.H. which noted that an October 1996 CT scan revealed 
the kidney to be congenitally absent and that it was very 
unlikely her uterine fibroids had caused atrophy of the 
kidney.  These opinions are found to be persuasive.

Although the veteran is shown to have had some training in 
service as a nurse, there is no indication that she has any 
acquired expertise pertinent to the matter on appeal.  In 
fact, records show she has not worked in the medical field in 
many years.  While VA treatment records, including reports 
dated in January 1995 and September 1997, show examiners 
considered the possibility that that loss of her left kidney 
to have been due to the growth of uterine fibroids, in both 
instances, the opinions included a question mark indicating 
uncertainty in the opinions.  The October 2000 medical 
opinion by a VA nephrology fellow noting it was 
"theoretically possible" that if a uterine fibroid mass had 
been present for an appreciable period of time before 1991 it 
could have caused the damage to the left kidney is shown to 
have included a review of the records and warrants a higher 
degree of probative weight.  

The Board finds, however, that the October 2000 opinion is 
much less definitive as to the issue of etiology than the 
June 1998 and January 2004 opinions of record.  These 
physicians, identified as an assistant professor and as the 
director of the St. Louis VA Renal Service, are also 
considered to have greater acquired expertise and experience 
than the October 2000 nephrology fellow.  As the persuasive 
evidence demonstrates the veteran's left kidney problem is a 
congenital defect and was not aggravated by her uterine 
fibroids, an opinion as to any failure to exercise reasonable 
skill and care in the diagnosis or treatment of that disorder 
is not required.  Therefore, the Board finds the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of the left kidney is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


